Citation Nr: 1222609	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-11 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from July 1974 to February 1977.

By a rating action in June 2007, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder claimed as PTSD.  The Veteran disagreed with that decision, and this appeal ensued.  During the course of the appeal, the issue of entitlement to service connection for a psychiatric disorder, claimed as schizophrenia was added to the appeal.  However, that aspect of the claim was also denied.

In January 2011, the Board of Veterans' Appeals (Board) confirmed and continued the RO's denial of entitlement to service connection for psychiatric disorder, claimed as PTSD and schizophrenia.  

In October 2011, pursuant to a joint motion by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) remanded the case to the Board for action consistent with the terms of the joint motion.  

After reviewing the record, the Board finds that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's July 1974 service entrance examination, it was noted that he had occasional depression.  On examination, his psychiatric processes were found to be normal.  

The Veteran's service treatment records are negative for any complaints or clinical findings of a psychiatric disorder of any kind.  

In January 1976, the Veteran committed the crime of aggravated assault with a deadly weapon and was sentenced to two years of confinement in the Texas Department of Corrections and three years of probation.  

During his November 1976 service separation examination, the Veteran responded in the affirmative, when asked if he then had, or had ever had, frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  The examining physician stated that his complaints were in regard to situational stress placed on him by service and his family.  On examination, his psychiatric processes were found to be normal.  

VA records, dated from July 2000 through August 2009, reflect the Veteran's treatment for a psychiatric disorder, primarily diagnosed as schizophrenia.  

In June 2010, the Veteran was examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  Following the examination, the diagnosis was paranoid schizophrenia.  In addressing the etiology of that disorder, the examiner considered several possibilities.  In part, the examiner stated that it was possible that as a teenager, the Veteran had had pre-existing schizotypal personality features, which continued through his military service and into adulthood, culminating in the development of a full-blown paranoid schizophrenic disturbance by 1990.  At that time, the Veteran reportedly declared himself a minister and stopped working.  The examiner stated that in that instance, the Veteran may well have woven some military episodes into his delusional system.

In October 2011, pursuant to the joint motion by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) ordered the Board to obtain a definitive opinion as to whether the Veteran had a pre-service psychiatric disorder or pre-service symptoms of a psychiatric disorder, and, if so, whether that disorder had been aggravated by service.  

In March 2010, during the course of the appeal, the Veteran had a hearing before a Veterans Law Judge who is no longer employed by the Board.  In April 2012, the Board informed the Veteran of that fact and offered him an opportunity to appear before a Veterans Law Judge who would participate in the decision on the Veteran's appeal.  Later, in April 2012, the Veteran accepted that offer.  Therefore, an additional hearing must be scheduled. 

In light of the foregoing, this appeal is REMANDED for the following development prior to further consideration by the Board:  

1.  Request that the Veteran provide the names and addresses of all health care providers who treated him prior to service for a psychiatric disorder, including, but not limited to, schizotypal personality features.  In addition, request the names of the facilities where that treatment took place, as well as the dates of that treatment.  

Then, request the records of that treatment directly from the health care providers and/or facilities where that treatment took place.  Also request that the Veteran submit any such records he may have in his possession.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the Veteran received pre-service treatment by or through an agency, department, or facility affiliated with the federal government, efforts to obtain records of that treatment must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  

If the Veteran received pre-service treatment by or through an agency, department, or facility not affiliated with the federal government, and records of that treatment are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2011).

2.  When the actions in part 1 have been completed, schedule the Veteran for a psychiatric examination to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  

The VA examiner must then render a definitive opinion as to whether the Veteran had a pre-service psychiatric disorder or pre-service symptoms of a psychiatric disorder, and, if so, whether that disorder had been aggravated by service.  In so doing, the examiner must state whether or not there was an increase in the underlying psychiatric pathology during service.  If so, the examiner must render an opinion as to whether or not such increase was due to the natural progress of the disease.  In this regard, it should be noted that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

For all opinions rendered, the examiner must state how and why he or she reached that opinion.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for the aforementioned examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  It must also be indicated if any notice that was sent was returned as undeliverable.

3.  When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a psychiatric disorder, claimed as PTSD and schizophrenia.  In so doing, the RO/AMC must consider whether the Veteran had a preservice psychiatric disorder, and if so, whether it was aggravated by service.

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

4.  After issuing the Veteran the Supplemental Statement of the Case, schedule him for a video conference before a Veterans Law Judge who will participate in the decision of the issue on appeal.

Following the hearing, return the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals
(Continued on next page)
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


